



Exhibit 10.2


THIRD AMENDED AND RESTATED CONTRIBUTION AGREEMENT
THIS THIRD AMENDED AND RESTATED CONTRIBUTION AGREEMENT (this “Agreement”) is
entered into as of the 27th day of April, 2018 by and among CARTER VALIDUS
OPERATING PARTNERSHIP II, LP, a Delaware limited partnership (“Borrower”),
CARTER VALIDUS MISSION CRITICAL REIT II, INC., a Maryland corporation (“REIT”),
EACH OF THE ENTITIES IDENTIFIED AS “SUBSIDIARY GUARANTORS” ON THE SIGNATURE
PAGES OF THIS AGREEMENT (the “Initial Guarantors”) and EACH ADDITIONAL GUARANTOR
(AS DEFINED IN THE CREDIT AGREEMENT [HEREINAFTER DEFINED]) THAT MAY HEREAFTER
BECOME A PARTY TO THIS AGREEMENT (REIT, Initial Guarantors and such Additional
Guarantors are sometimes hereinafter referred to individually as a “Guarantor”
and collectively as “Guarantors”, and the Borrower and the Guarantors are
sometimes hereinafter referred to individually as a “ Contributing Party” and
collectively as the “Contributing Parties”).
W I T N E S S E T H:
WHEREAS, Borrower, KeyBank National Association (“KeyBank”), the other lending
institutions from time to time party thereto, and KeyBank, as administrative
agent (the “Agent”) are parties to that certain Second Amended and Restated
Credit Agreement dated as of December 22, 2015, as amended by that certain First
Amendment to Second Amended and Restated Credit Agreement and Amendment to Other
Loan Documents dated as of September 30, 2016 and that certain Second Amendment
to Second Amended and Restated Credit Agreement dated as of October 6, 2017 (as
the same may have from time to time been amended, modified, supplemented or
varied, the “Existing Credit Agreement”);
WHEREAS, Borrower, KeyBank, the other lending institutions which are or may
hereafter become a party thereto (KeyBank, together with such other lending
institutions are hereinafter referred to collectively as the “Lenders”) and
Agent have entered into that certain Third Amended and Restated Credit Agreement
dated of even date herewith (as the same may from time to time be further
amended, modified, restated or extended, being hereinafter referred to
collectively as the “Credit Agreement”), which amends and restates the Existing
Credit Agreement, and pursuant to the Credit Agreement, the Lenders have agreed
to extend credit or otherwise provide financial accommodations to the Borrower;
WHEREAS, as a condition to the making of certain Loans and issuing certain
Letters of Credit pursuant to the Credit Agreement, the Lenders have required
that the Guarantors execute and deliver that certain Third Amended and Restated
Unconditional Guaranty of Payment and Performance, dated as of even date
herewith (as the same may from time to time be further amended, modified,
restated or extended, being hereinafter referred to collectively as the
“Guaranty”), pursuant to which, among other things, the Guarantors have agreed
to guarantee the respective obligations described in the Guaranty;
WHEREAS, Borrower is a direct subsidiary of REIT and the Subsidiary Guarantors
are direct or indirect wholly owned subsidiaries of Borrower; and
WHEREAS, the Guarantors are engaged in common business enterprises related to
those of the Borrower and each Guarantor will derive substantial direct or
indirect economic benefit from the effectiveness and existence of the Credit
Agreement and other Loan Documents.
NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce the Lenders to make the Loans and issue Letters of
Credit and the Contributing Parties to execute and deliver the Loan Documents to
which they are a party, it is agreed as follows:
1.Definitions. Capitalized terms used herein that are not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement.
2.    Contribution.
(a)    To the extent that a Borrower or a Guarantor shall make a payment (a
“Payment”) of a portion of the Obligations, then the Borrower or Guarantor that
made the Payment shall be entitled to contribution and indemnification from, and
be reimbursed by, the other Contributing Parties in an amount equal to the
lesser of (a) the amount derived by subtracting from any such Payment the
“Allocable Amount” (as defined herein) of such Contributing Party, and (b) the
“Allocable Amount” (as defined herein) for the other Contributing Parties.
(b)    As of any date of determination, the “Allocable Amount” of each
Contributing Party shall be equal to the maximum amount of liability which could
be asserted against such Contributing Party hereunder with respect to the
applicable Payment without (i) rendering such Contributing Party “insolvent”
within the meaning of Section 101(32) of the Federal Bankruptcy Code (the
“Bankruptcy Code”) or Section 2 of either the Uniform Fraudulent Transfer Act
(the “UFTA”) or the Uniform Fraudulent Conveyance Act (the “UFCA”) or the
fraudulent conveyance and transfer laws of the State of New York or such other
jurisdiction whose laws shall be determined to apply to the transactions
contemplated by this Agreement (the “Applicable State Fraudulent Conveyance
Laws”), (ii) leaving such Contributing Party with unreasonably small capital,
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA or Section 5 of the UFCA or the Applicable State Fraudulent Conveyance
Laws, or (iii) leaving such Contributing Party unable to pay its debts as they
become due within the meaning of Section 548 of the Bankruptcy Code or Section 4
of the UFTA or Section 6 of the UFCA or the Applicable State Fraudulent
Conveyance Laws.
3.    Keepwell. Each Qualified ECP Contributing Party hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Contributing Party to honor all of its obligations under the Guaranty or the
other Loan Documents in respect of the Hedge Obligations (provided, however,
that each Qualified ECP Contributing Party shall only be liable under this
Section 3 for the maximum amount of such liability that can be incurred without
rendering its obligations under this Section 3, or otherwise under the Guaranty
or the other Loan Documents voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Contributing Party under this Section 3 shall
remain in full force and effect until a discharge of the obligations of
Guarantors under the Guaranty if such Qualified ECP Contributing Party is a
Guarantor, or of Borrower under the Credit Agreement and the other Loan
Documents and the Hedge Documents if such Qualified ECP Contributing Party is
the Borrower. Each Qualified ECP Contributing Party intends that this Section 3
constitute, and this Section 3 shall be deemed to constitute, a keepwell,
support, or other agreement for the benefit of each other Contributing Party for
all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. For
purposes of Section 3 of this Contribution Agreement, the term “Qualified ECP
Contributing Party” means, in respect of any Hedge Obligation, each Contributing
Party that has total assets exceeding $10,000,000 at the time the time such
party becomes a party to the Guaranty or grant of the relevant security interest
becomes effective with respect to such Hedge Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
4.    No Impairment. This Agreement is intended only to define the relative
rights of the Contributing Parties, and nothing set forth in this Agreement is
intended to or shall reduce or impair the obligations of any Contributing Party
to pay any amounts, as and when the same shall become due and payable in
accordance with the terms of the applicable Loan Documents.
5.    Rights Constitute Assets. The parties hereto acknowledge that the rights
of contribution and indemnification hereunder shall constitute assets in favor
of each Contributing Party.
6.    Effectiveness. This Agreement shall become effective upon its execution by
each of the Contributing Parties and shall continue in full force and effect and
may not be terminated or otherwise revoked by any Contributing Party until all
of the Obligations shall have been indefeasibly paid in full (in lawful money of
the United States of America) and discharged, all Letters of Credit are returned
undrawn, and the Credit Agreement and financing arrangements evidenced and
governed by the Credit Agreement shall have been terminated.
7.    WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. EACH OF BORROWER,
GUARANTORS, AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.
BORROWER AND EACH GUARANTOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES. BORROWER AND EACH GUARANTOR (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B)
ACKNOWLEDGES THAT THE AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER
THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 7. BORROWER AND
EACH GUARANTOR ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS
SECTION 7 WITH LEGAL COUNSEL AND THAT EACH BORROWER AND GUARANTOR AGREES TO THE
FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.
8.    Governing Law. This Agreement shall, pursuant to New York General
Obligations Law Section 5‑1401, be governed by and construed in accordance with
the laws of the State of New York.
9.    Amendment and Restatement. This Agreement amends, restates and supersedes
in all respects that certain Second Amended and Restated Contribution Agreement
dated December 22, 2015 by and among Borrower and the Guarantors a party
thereto.
[SIGNATURES BEGIN ON FOLLOWING PAGE]



IN WITNESS WHEREOF, the Borrower and the Guarantors have executed and delivered
this Agreement, under seal, as of the date first above written.
BORROWER:
CARTER VALIDUS OPERATING PARTNERSHIP II, LP, a Delaware limited partnership
By:
Carter Validus Mission Critical REIT II, Inc., a Maryland corporation, its
general partner



By:/s/ Todd M. Sakow    
Name: Todd M. Sakow
Title: Chief Financial Officer and Treasurer
(SEAL)


REIT:
CARTER VALIDUS MISSION CRITICAL REIT II, INC., a Maryland corporation
By:/s/ Todd M. Sakow    
Name: Todd M. Sakow
Title: Chief Financial Officer and Treasurer
(SEAL)




[SIGNATURES CONTINUE ON FOLLOWING PAGE]












SUBSIDIARY GUARANTORS:


HC-11250 FALLBROOK DRIVE, LLC,
HCII-5525 MARIE AVENUE, LLC,
HEALTH CARE II-110 CHARLOIS BOULEVARD, LLC,
HCII-150 YORK STREET, LLC,
HCII-1800 PARK PLACE AVENUE, LLC,
HCII-5100 INDIAN CREEK PARKWAY, LLC,
DCII-505 W. MERRILL STREET, LLC,
HCII-30 PINNACLE DRIVE, LLC,
HCII-110 EAST MEDICAL CENTER BLVD., LLC,
HCII-15 ENTERPRISE DRIVE, LLC,
HCII-68 CAVALIER BOULEVARD, LLC,
HCII-107 FIRST PARK DRIVE, LLC,
HCII-3590 LUCILLE DRIVE, LLC,
HCII-237 WILLIAM HOWARD TAFT ROAD, LLC,
HCII-2752 CENTURY BOULEVARD, LLC,
HCII-200 MEMORIAL DRIVE, LLC,
DCII-5400-5510 FELTL ROAD, LLC,
HCII-2001 HERMANN DRIVE, LLC,
HCII-1131 PAPILLION PARKWAY, LLC,
HCII-HERITAGE PARK, LLC,
HCII-HPI HEALTHCARE PORTFOLIO, LLC, and
HCII-750 12TH AVENUE, LLC,
each a Delaware limited liability company
By:
Carter Validus Operating Partnership II, LP, a Delaware limited partnership

By:
Carter Validus Mission Critical REIT II, Inc.,
a Maryland corporation, its general partner

By:/s/ Todd M. Sakow    
Name: Todd M. Sakow
Title: Chief Financial Officer and Treasurer
(SEAL)






[SIGNATURES CONTINUED ON NEXT PAGE]
DCII-700 AUSTIN AVENUE, LLC,
HCII HPI-3110 SW 89TH STREET, LLC,
HCII HPI-1616 S. KELLY AVENUE, LLC,
HCII HPI-3212 89TH STREET, LLC,
HCII HPI-300 NW 32ND STREET, LLC,
HCII HPI-3125 SW 89TH STREET, LLC,
HCII HPI-3115 SW 89TH STREET, LLC,
DCII-5225 EXCHANGE DRIVE, LLC,
DCII-3255 NEIL ARMSTRONG BOULEVARD, LLC,
DCII-200 CAMPUS DRIVE, LLC,
HCII-11200 NORTH PORTLAND AVENUE, LLC,
DCII-400 MINUTEMAN ROAD, LLC,
DCII-2601 W. BROADWAY ROAD, LLC,
C&Y PARTNERS, LLC,
DCII-1501 OPUS PLACE, LLC,
DCII-10309 WILSON BLVD., LLC,
HCII-2111 OGDEN AVENUE, LLC,
DCII-1400 CROSSBEAM DRIVE, LLC,
DCII-1400 KIFER ROAD, LLC,
DCII-8700 GOVERNORS HILL DRIVE, LLC,
HCII-9800 LEVIN ROAD NW, LLC,
HCII-4409 NW ANDERSON HILL ROAD, LLC,
DCII-2005 EAST TECHNOLOGY CIRCLE, LLC,
HCII-1015 S. WASHINGTON AVENUE, LLC,
DCPII-SAC-11085 SUN CENTER DRIVE, LLC,
DCPII-SAC-3065 GOLD CAMP DRIVE, LLC, and
DCII-4121 PERIMETER CENTER PLACE, LLC,
each a Delaware limited liability company
By:
Carter Validus Operating Partnership II, LP, a Delaware limited partnership

By:
Carter Validus Mission Critical REIT II, Inc.,
a Maryland corporation, its general partner

By:/s/ Todd M. Sakow    
Name: Todd M. Sakow
Title: Chief Financial Officer and Treasurer
(SEAL)


[SIGNATURES CONTINUED ON NEXT PAGE]


HCII-30 PINNACLE DRIVE PA, LP, a Delaware limited partnership
By:
HCII-30 Pinnacle Drive, LLC, a Delaware limited liability company, its general
partner

By:
Carter Validus Operating Partnership II, LP, a Delaware limited partnership, its
sole member

By:
Carter Validus Mission Critical REIT II, Inc., a Maryland corporation, its
General Partner

By:/s/ Todd M. Sakow            
Name: Todd M. Sakow
Title: Chief Financial Officer and Treasurer
(SEAL)
HCII-2752 CENTURY BOULEVARD PA, LP, a Delaware limited partnership
By:
HCII-2752 Century Boulevard, LLC, a Delaware limited liability company, its
general partner

By:
Carter Validus Operating Partnership II, LP, a Delaware limited partnership, its
sole member

By:
Carter Validus Mission Critical REIT II, Inc., a Maryland corporation, its
General Partner

By:/s/ Todd M. Sakow            
Name: Todd M. Sakow
Title: Chief Financial Officer and Treasurer
(SEAL)




[SIGNATURES CONTINUED ON NEXT PAGE]


HCII-110 CHARLOIS BOULEVARD, LP, a Delaware limited partnership
By:
Health Care II-110 Charlois Boulevard, LLC, a Delaware limited liability
company, its general partner

By:
Carter Validus Operating Partnership II, LP, a Delaware limited partnership, its
sole member

By:
Carter Validus Mission Critical REIT II, Inc., a Maryland corporation, its
General Partner

By:/s/ Todd M. Sakow            
Name: Todd M. Sakow
Title: Chief Financial Officer and Treasurer
(SEAL)
DCII-1400 CROSSBEAM DR., LP, a Delaware limited partnership
By:
DCII-1400 Crossbeam Drive, LLC, a Delaware limited liability company, its
general partner

By:
Carter Validus Operating Partnership II, LP, a Delaware limited partnership, its
sole member

By:
Carter Validus Mission Critical REIT II, Inc., a Maryland corporation, its
General Partner

By:/s/ Todd M. Sakow            
Name: Todd M. Sakow
Title: Chief Financial Officer and Treasurer
(SEAL)





